19 U.S. 106 (1821)
6 Wheat. 106
THE MECHANICS' BANK OF ALEXANDRIA
v.
WITHERS.
Supreme Court of United States.
February 9, 1821.
*107 THIS cause was argued by Mr. Lee and Mr. Swann, for the plaintiff in error, and by Mr. Taylor, for the defendant in error.
Mr. Chief Justice MARSHALL delivered the opinion of the Court.
This is a writ of error to a judgment rendered by the Circuit Court for the District of Columbia, sitting in Alexandria, in an action of debt; and the case depends on the laws of Virginia, as they stood when jurisdiction over the District was first exercised by Congress.
By the law of Virginia, the proceedings, until an issue is made up in a cause, are taken in the clerk's office at monthly rules, and judgments by default become final on the last day of the succeeding term, till which day the defendant in any such action has a legal right to set the judgment aside, and to plead to issue. The Circuit Court held its regular session in April, 1818, and continued to sit regularly till the 16th day of May, when it adjourned to the fourth Monday of the following June. The clerk, considering the day on which the Court adjourned as the last day of the term, and the judgments at the rules as having, on that day, become final, issued an execution on one of these judgments, which had been obtained by the plaintiffs against Cave Withers and his common bail. When the Court met in June, the defendant appeared, and, on motion, was allowed to set aside the office judgment, give special bail, and plead to issue. The execution was, consequently, quashed. In the course of the term judgment *108 was confessed by the defendant, for the sum claimed in the declaration, and a writ of error was then sued out, the object of which was to reverse the last judgment, and set aside all proceedings subsequent to the 16th of May, on the idea, that the judgment rendered at the rules became final on that day.
The sole question in the cause is, whether the adjournment from the 16th of May to the fourth Monday in June, was a continuation of the April term, or constituted a distinct term?
There being nothing in any act of Congress which prevents the Courts of the District from exercising a power common to all Courts, that of adjourning to a distant day, the adjournment on the 16th of May to the fourth Monday in June, would be a continuance of the same term, unless a special act of Congress, expressly enabling the Courts of the District to hold adjourned sessions, may be supposed to vary the law of the case. That act is in these words. "And the said Courts are hereby invested with the same power of holding adjourned sessions that are exercised by the Courts of Maryland." These words do not, in themselves, purport to vary the character of the session. They do not make the adjourned session a distinct session. They were, probably, inserted from abundant caution, and are to be ascribed to an apprehension, that Courts did not possess the power to adjourn to a distant day, until they should be enabled so to do by a legislative act. But this act, affirming a pre-existing power, ought not to be construed to vary the nature of that power, unless words are employed which manifest *109 such intention. In this act, there are no such words, unless they are found in the reference to the Courts of Maryland. But on inquiry, we find, that in Maryland, an "adjourned session" is considered as the same session with that at which the adjournment was made. Since, then, the term at which this conditional or office judgment was to become final, was still continuing when it was set aside, and the defendant permitted to plead to the declaration, there was no error in that proceeding.
Judgment affirmed.